—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J., at suppression hearing; William Donnino, J., at plea and sentence), rendered January 21, 1999, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The arresting officer’s testimony regarding his receipt of transmissions from the undercover officer indicating a drug transaction, together with the detailed description of the seller and his location established probable cause to arrest defendant (People v Allison, 270 AD2d 148, lv denied 95 NY2d 792). When apprehended within seconds of the transmission, defendant was the only person present matching the description (see, People v Rampersant, 272 AD2d 202, lv denied 95 NY2d 870).
Defendant’s claim that the identification by the undercover officer was the result of undue suggestion is not properly before this Court since his motion for a Wade hearing was summarily denied, a determination that defendant does not challenge. In any event, the record clearly establishes that a proper confirmatory identification occurred (People v Wharton, 74 NY2d 921).
The record establishes that defendant was properly sentenced in accordance with his plea bargain and with Penal Law § 70.25 (2-a). Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.